Citation Nr: 0427472	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02 16-057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim for service connection for 
Hepatitis C.  

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

A September 2001 record from Bayside Laboratories reveals the 
veteran tested positive for Hepatitis C RNA, confirming a 
diagnosis of this condition at issue.  In May 2001, he had 
submitted an October 2000 letter from a private physician, 
Dr. Zeroogian.  And in November 2002, he indicated he was 
receiving ongoing treatment from this physician and submitted 
an authorization form (VA Form 21-4142) these medical records 
could be obtained.  A hand-written note on that form 
indicates these medical records already had been considered; 
however, there are no medical records from Dr. Zeroogian in 
the claims file dated after October 2000.  The Veterans 
Claims Assistance Act (VCAA) requires VA to assist the 
veteran in obtaining relevant evidence.  See 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  Therefore, an effort should be 
made to obtain any relevant additional records from this 
physician since October 2000.



Furthermore, the report of the May 2001 VA examination 
indicates the etiology of the veteran's Hepatitis C is 
"unknown."  But the examiner did not indicate that he had 
reviewed the claims file in attempting to make this 
determination and, among other things, the veteran reported 
sending lab data/biopsy report/physical examination to the 
compensation board.

Under the statutory duty to assist mandated by 38 U.S.C.A. § 
5103A and interpretive decisions of the U.S. Court of Appeals 
for Veterans Claims (Court), a VA examiner must review a 
claimant's prior medical records when it is necessary to 
ensure a fully informed examination or to provide an adequate 
basis for the examiner's findings.  VAOGCPREC 20-95, 61 Fed. 
Reg. 10064 (1996).  Also, in a September 2001 letter to the 
RO, the veteran reported several possible risk factors he was 
exposed to during service - including unprotected exposure 
to blood, performing simple first aid to fellow soldiers, 
sexual contact with infected individuals, burning of human 
waste, and drinking contaminated water.  This information has 
not yet been reviewed or considered by a medical examiner.  
Charles v. Principi, 16 Vet. App. 370, 374-375 (citing 38 
U.S.C. 5103(A(d)(2)(B), 5103A(d)(2)).

So although the veteran has a confirmed diagnosis of 
Hepatitis C, a medical opinion is still needed as to its 
probable etiology.  This opinion should be based on a 
complete review of the claims file once all the relevant 
records identified in this remand have been associated with 
it.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the VCAA and implementing VA 
regulations is completed.  In particular, ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2003), are fully complied 
with and satisfied.

*This should include requesting the veteran to 
provide any relevant evidence in his possession 
pertaining to the claim at issue that is not 
currently on file.

2.  Ask the veteran to provide the complete names 
and addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for Hepatitis C.  Ask that he 
complete and return the appropriate releases (VA 
Form 21-4142s) for the medical records of each 
private care provider identified.

	*This list should include, but is not limited to, 
all records from Dr. Zeoorgian that are not 
already on file (i.e., concerning treatment or 
evaluation since October 2000).

	Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

	Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the veteran's Hepatitis C, 
particularly insofar as whether it is at least as 
likely as not related to his military service.

3.  If possible, have the VA examiner who examined 
the veteran in May 2001 submit an addendum to the 
report of that evaluation indicating whether the 
veteran's Hepatitis C is at least as likely 
as not related to his military service - and, in 
particular, to the specific risk factors alleged.  
If, for whatever reason, it is not possible to 
have this VA examiner comment further, then 
obtain a medical opinion from another doctor 
equally qualified to make this important 
determination.  (Note:  if the latter situation 
arises, this may require having the veteran 
reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and any records VA obtains from 
private medical providers, including Dr. 
Zeoorgian.  The examiner must note in the 
addendum that he or she has reviewed the claims 
file.  

4.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to 
respond to the questions posed, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the veteran's claim.  If it 
remains denied, prepare a supplemental statement 
of the case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further 
appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




